               Case 20-10343-LSS            Doc 1662-1       Filed 11/13/20       Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re                                                  Chapter 11

    BOY SCOUTS OF AMERICA, et al.,                         Case No. 20-10343 (LSS)

                            Debtors.1                      Jointly Administered

                                                           Objection Deadline:
                                                           November 30, 2020 at 4:00 p.m. (ET)

            NOTICE OF THE FIFTH APPLICATION OF HAYNES AND BOONE, LLP
             FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF
              EXPENSES FOR THE COMBINED PERIOD FROM SEPTEMBER 1 TO
                          AND INCLUDING OCTOBER 31, 2020

               PLEASE TAKE NOTICE that today, Haynes and Boone, LLP (“Haynes and
Boone”) as special insurance counsel to the Debtors in the above-captioned cases, filed the
attached Fifth Application of Haynes and Boone, LLP for Allowance of Compensation and
Reimbursement of Expenses for the Combined Period from September 1 to and Including
October 31, 2020 (the “Application”).

               PLEASE TAKE FURTHER NOTICE that objections, if any, to the Application,
must: (a) filed with the Clerk of the Bankruptcy Court, 824 North Market Street, 3rd Floor,
Wilmington, Delaware 19801, by November 30, 2020 at 4:00 p.m. (ET) (the “Objection
Deadline”); and (b) be served so as to be received on or before the Objection Deadline by:

                 i.       the Debtors: Boy Scouts of America, 1325 West Walnut Hill Lane, Irving,
                          Texas 75038, Attn: Steven P. McGowan;

                ii.       proposed counsel to the Debtors: White & Case LLP, 111 South Wacker,
                          Drive, Chicago, Illinois 60606, Attn: Matthew E. Linder;

               iii.       co-counsel to the Debtors: Morris, Nichols, Arsht & Tunnell LLP, 1201 N.
                          Market Street, 16th Floor, Wilmington, DE 19801, Attn: Derek C. Abbott;

               iv.        the Office of the United States Trustee: J. Caleb Boggs Federal Building,
                          Room 2207, 844 N. King Street, Wilmington, DE 19801, Attn: David
                          Buchbinder and Hannah M. McCollum;




1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal EIN, are as follows:
      Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325
      West Walnut Hill Lane, Irving, Texas 75038.
        Case 20-10343-LSS    Doc 1662-1     Filed 11/13/20       Page 2 of 3



         v.    counsel to the UCC: Kramer Levin Naftalis & Frankel LLP, 1177 Avenue
               of the Americas, New York, New York 10036, Attn: Rachael Ringer and
               Megan M. Wasson;

        vi.    counsel to the Tort Claimants’ Committee: Pachulski Stang Ziehl & Jones
               LLP, 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California
               90067, Attn: James I. Stang;

        vii.   counsel to the Future Claimants’ Representative: Young Conaway Stargatt
               & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,
               Delaware 19801, Attn: Robert S. Brady and Edwin J. Harron;

       viii.   counsel to the Ad Hoc Committee of Local Councils: Wachtell, Lipton,
               Rosen & Katz, 51 West 52nd Street, New York, New York 10019, Attn:
               Richard G. Mason and Joseph C. Celentino;

        ix.    counsel to JPMorgan Chase Bank, National Association: Norton Rose
               Fulbright US LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932, Attn:
               Louis R. Strubeck and Kristian W. Gluck;

         x.    counsel to the County Commission of Fayette County (West Virginia):
               Steptoe & Johnson PLLC, Chase Tower – 8th Floor, 707 Virginia Street
               East, Charleston, West Virginia 25301, Attn: John Stump; and

        xi.    Rucki Fee Review, LLC: 1111 Windon Drive, Wilmington, DE 19803,
               Attn: Justin Rucki.

          A HEARING ON THE APPLICATION, IF NECESSARY, WILL BE HELD AT
THE CONVENIENCE OF THE COURT AND NOTICE OF ANY SUCH HEARING WILL BE
GIVEN ONLY TO THE OBJECTING PARTY OR PARTIES.

          IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
COURT MAY GRANT THE RELIEF REQUESTED BY THE APPLICATION WITHOUT
FURTHER NOTICE OR HEARING.




                  [Remainder of Page Intentionally Left Blank]




                                       2
          Case 20-10343-LSS   Doc 1662-1      Filed 11/13/20   Page 3 of 3



Dated: November 13, 2020            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Paige N. Topper
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 425-4664
                                    Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            emoats@mnat.com
                                            ptopper@mnat.com

                                    – and –

                                    WHITE & CASE LLP
                                    Jessica C. K. Boelter (admitted pro hac vice)
                                    1221 Avenue of the Americas
                                    New York, New York 10020
                                    Telephone: (212) 819-8200
                                    Email: jessica.boelter@whitecase.com

                                    – and –

                                    WHITE & CASE LLP
                                    Michael C. Andolina (admitted pro hac vice)
                                    Matthew E. Linder (admitted pro hac vice)
                                    111 South Wacker Drive
                                    Chicago, Illinois 60606
                                    Telephone: (212) 881-5400
                                    Email: mandolina@whitecase.com
                                           mlinder@whitecase.com
                                    COUNSEL TO THE DEBTORS AND PROPOSED
                                    COUNSEL FOR THE DEBTORS




                                      3
